Case 5:19-cv-00036-RWS Document 577 Filed 11/11/20 Page 1 of 4 PageID #: 30767



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 MAXELL, LTD.,                                    §
                                                  §
          Plaintiff,                              §
                                                  §
 v.                                               §     CASE NO. 5:19-cv-00036-RWS
                                                  §
 APPLE INC.,                                      §
                                                  §
          Defendant.                              §

              DLA PIPER LLP (US)’s MOTION TO STRIKE CERTAIN PORTIONS
             OF JAMIE B. BEABER’S DECLARATION IN SUPPORT OF MAXELL’S
                               MOTION TO DISQUALIFY




          Pursuant to the Federal Rules of Evidence, DLA Piper LLP (US) (“DLA”) hereby objects to

 portions of the Declaration of Jamie B. Beaber filed in support of Maxell, Ltd.’s Motion to Disqualify.

 DLA respectfully requests that the Court strike the objectionable and speculative portions of the

 Declaration of Jamie B. Beaber as specifically set forth below:

                       Declaration                                  DLA’s Objection
      Paragraph 2, last sentence: “Mr. Park billed  FRE 602 – Mr. Beaber provides no
      hundreds of hours on Maxell’s smartphone         foundation and lacks personal knowledge.
      matters, including many hours spent on matters
      adverse to Apple, drafting and reviewing
      documents and filings and attending strategy
      meetings.”
      Paragraph 3: “During his time at Mayer Brown,  FRE 602 – Mr. Beaber provides no
      Mr. Park has accessed and had full access to all foundation and lacks personal knowledge.
      of Maxell’s highly confidential business
      information. Mr. Park was intimately involved in
      the Maxell smartphone matters: he attended
      numerous depositions relating to the Maxell
      smartphone matters, has direct knowledge of
      Maxell’s litigation strategy (which includes
      privileged attorney


 DLA PIPER LLP (US)’S MOTION TO STRIKE CERTAIN PORTIONS                                      PAGE 1
 OF JAMIE B. BEABER’S DECLARATION IN SUPPORT OF MAXELL’S
 MOTION TO DISQUALIFY
Case 5:19-cv-00036-RWS Document 577 Filed 11/11/20 Page 2 of 4 PageID #: 30768




                   Declaration                                   DLA’s Objection
   mental impressions and work product), attended
   meetings with Maxell related to this case
   including at the client’s headquarters in Japan,
   was on the internal and external e-mail
   distribution lists for these cases where hundreds
   of confidential e-mails both within Mayer Brown
   and with Maxell were exchanged, and has seen
   confidential, technical and strategic information
   related to these cases (and in this case against
   Apple specifically), among others.”
   Paragraph 19: “Two days before his departure  FRE 602 – Mr. Beaber provides no
   from Mayer Brown, Mr. Park’s assistant, at his      foundation and lacks personal knowledge
   direction, moved certain e-mail file folders from  FRE 802 – This statement is hearsay.
   Mr. Park’s Mayer Brown e-mail account into a
   database for one of his clients transferring to
   DLA Piper. Without Maxell’s or Mayer Brown’s
   knowledge or consent, several highly
   confidential and attorney-client privileged
   documents concerning Maxell were within those
   e-mail file folders which are now at DLA Piper.”




 DLA PIPER LLP (US)’S MOTION TO STRIKE CERTAIN PORTIONS                                   PAGE 2
 OF JAMIE B. BEABER’S DECLARATION IN SUPPORT OF MAXELL’S
 MOTION TO DISQUALIFY
Case 5:19-cv-00036-RWS Document 577 Filed 11/11/20 Page 3 of 4 PageID #: 30769



 Dated: November 11, 2020                      Respectfully submitted,


                                                    /s/ John T. Cox III
                                                   John T. Cox III
                                                      Texas Bar No. 24003722
                                                      TCox@gibsondunn.com
                                                   Ashley E. Johnson
                                                      Texas Bar No. 24067689
                                                      AJohnson@gibsondunn.com
                                                   Scott K. Hvidt
                                                      Texas Bar No. 24097864
                                                      SHivdt@gibsondunn.com
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   2001 Ross Avenue, Suite 2100
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 698-3100
                                                   Facsimile: (214) 571-2900

                                                   Kevin S. Rosen (pro hac vice pending)
                                                      California Bar No. 133304
                                                      KRosen@gibsondunn.com
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   333 South Grand Avenue
                                                   Los Angeles, California 90071
                                                   Telephone: (213) 229-7635
                                                   Facsimile: (213) 229-6635

                                                   COUNSEL FOR DLA PIPER LLP (US)




                                   CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who are deemed to have consented to

 electronic service are being served this 11th day of November, 2020, with a copy of this document via

 electronic mail pursuant to Local Rule CV-5(d).



                                               /s/ John T. Cox III
                                              John T. Cox III


 DLA PIPER LLP (US)’S MOTION TO STRIKE CERTAIN PORTIONS                                    PAGE 3
 OF JAMIE B. BEABER’S DECLARATION IN SUPPORT OF MAXELL’S
 MOTION TO DISQUALIFY
Case 5:19-cv-00036-RWS Document 577 Filed 11/11/20 Page 4 of 4 PageID #: 30770



                                CERTIFICATE OF CONFERENCE

        I hereby certify that DLA Piper LLP (US) has complied with the requirements of Local Rule CV-

 7(h) governing this case. Specifically, I conferred with Maxell’s counsel Alan Grimaldi on November 11,

 2020 regarding the relief requested in this Motion. The parties were not able to resolve the issues raised

 by this Motion, and counsel for Maxell indicated that Maxell opposes this this Motion on the merits.



                                                 /s/ John T. Cox III
                                                John T. Cox III




 DLA PIPER LLP (US)’S MOTION TO STRIKE CERTAIN PORTIONS                                         PAGE 4
 OF JAMIE B. BEABER’S DECLARATION IN SUPPORT OF MAXELL’S
 MOTION TO DISQUALIFY
